Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 18, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  159426 & (24)(25)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159426
                                                                     COA: 345795
                                                                     Wayne CC: 06-008244-FC
  DWAYNE DARNELL BALLINGER, JR.,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the February 21, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the Wayne Circuit Court’s May 8, 2018 opinion
  and order denying the defendant’s motion for relief from judgment, and we REMAND
  this case to that court for reconsideration of the motion. The circuit court failed to apply
  the correct legal standard to the defendant’s claim that the prosecution suppressed
  material and exculpatory evidence in violation of Brady v Maryland, 373 U.S. 83 (1963).
  See People v Chenault, 495 Mich. 142, 150 (2014). The circuit court also failed to
  address the defendant’s claim that he is entitled to a new trial on grounds of newly
  discovered evidence. See People v Johnson, 502 Mich. 541, 565 (2018). The motion for
  appointment of counsel is DENIED, without prejudice to the defendant renewing his
  request in the circuit court. See MCR 6.505(A). The motion to remand is DENIED as
  moot.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 18, 2019
         t0911
                                                                                Clerk